PER CURIAM.
This is an appeal from a decree in admiralty in
a case of collision. The determination of the case below involved and turned upon findings of fact as to the relative positions, just before the collision, of a schooner and tug crossing courses in the Delaware river. The court’s opinion (reported in 199 Fed. 299) sustained the schooner’s contention, and, under the rules of navigation and the law, held the tug in fault. While there is much to be said in the tug’s favor, we incline to agree with the court’s conclusion. Reference to the full and discriminating discussion by the learned judge of the court below of all the questions involved suffices to indicate our views, and we avoid mere repetition by affirming, on such opinion, the decree entered.